Since the trial court found for the plaintiff upon the trover count only, any error in admitting the verified account, if error, was error without injury.
The evidence, as introduced, tended to show that the mules and harness belonged to the bankrupt, Hitt Lumber  Box Company, and were turned over to the appellant in part payment of a debt due from Mr. Hitt, the president of the company, to said appellant. If the Hitt Lumber  Box Company was not indebted to the appellant, and the property was turned over by its president, Hitt, to this appellant in payment of an individual debt due him by the said Hitt, the same was unauthorized, and amounted to a conversion on the part of both Hitt and the appellant. Coleman v. Siler, 74 Ala. 435. Therefore the trial court did not err in rendering a judgment for the plaintiff upon this theory of the case.
On the other hand, we may concede, only for the purpose of deciding this case, that the trial court erred in not receiving the appellant's proffered proof tending to show that the debt owing the appellant was an obligation for which the company was liable; still the admission of same could not have precluded the plaintiff's recovery of the property, as the sale of same to him was within four months prior to the petition in bankruptcy, and amounted to a preference under section 60 of the Bankruptcy Act (U.S. Comp. St. § 9644), and which authorizes a recovery by *Page 154 
the trustee, this plaintiff, of said property or its value. The proof as received, together with that offered, also tended to show that appellant received the property when he had reasonable cause to believe that the transfer to him was a preference. The sale was not only a short time prior to the petition subsequently resulting in an adjudication of bankruptcy, but the appellant's offered proof showed that the bank would not credit the company, but would only lend the money on the note of Hitt and himself.
We think that the facts in this case were sufficient to establish a conversion of the property by the appellant, without the plaintiff's having to show a demand and refusal before bringing suit, as he wrongfully acquired possession and appropriated it to his own use, and did not acquire it as an innocent bailee. Conner  Johnson v. Allen, 33 Ala. 515.
The judgment of the circuit court is affirmed.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.